       Case 1:18-cv-03728-SDG Document 68 Filed 03/29/21 Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 UNITED STATES OF AMERICA, ex rel.
 HENRY B. HELLER,
                                                      Civil Action File No.:
                          Plaintiffs,

 v.                                                    1:18-cv-03728-SDG

 GUARDIAN PHARMACY OF
 ATLANTA, LLC,

                          Defendant.




                      CONSENT PROTECTIVE ORDER

      WHEREAS, the parties have stipulated that good cause exists for the entry of

a Protective Order to govern confidential materials in accordance with Rule 26(c) of

the Federal Rules of Civil Procedure and 45 C.F.R. § 164.512(e) to protect

confidential information produced or disclosed in this litigation and for asserting

privilege or other protection as to otherwise discoverable information in accordance

with Rule 26(b)(5) of the Federal Rules of Civil Procedure; and have agreed to the

terms of this Protective Order, it is ORDERED:

      1.    Scope.       This Protective Order permits parties and nonparties to

designate certain documents and information in this case as CONFIDENTIAL PER
       Case 1:18-cv-03728-SDG Document 68 Filed 03/29/21 Page 2 of 14




PROTECTIVE ORDER (the “Covered Information”) and disclose such Covered

Information in accordance with the procedures set forth below. This Protective

Order is a qualified protective order under 45 C.F.R. § 164.512(e)(1)(v)(A)-(B) of

the Health Insurance Portability and Accountability Act (“HIPAA”)’s Privacy Rule.

It further sets forth the procedures for claiming privilege or other protections in

withholding otherwise discoverable information.

      2.     Covered Information. The         Covered      Information     includes

documents, tangible things, and information that (1) a party reasonably and in good

faith believes contain “a trade secret or other confidential research, development or

commercial information” as defined in Fed. R Civ. P. 26(c)(1)(G); or (2) contain or

reflect “Protected Health Information” (“PHI”) as defined in 45 C.F.R. §§ 160.103

and 164.501. Documents, tangible things, and information that do not fall into one

of these two categories shall not be considered Covered Information and shall not

be designated as CONFIDENTIAL PER PROTECTIVE ORDER. Documents that

are publicly available are not Covered Information.

      3.     Form and Timing of Designation.

      a.     Documents. Documents containing Covered Information shall be so

             designated by placing or affixing the phrase “CONFIDENTIAL PER

             PROTECTIVE ORDER” on each page of the document in a manner


                                         2
 Case 1:18-cv-03728-SDG Document 68 Filed 03/29/21 Page 3 of 14




     which will not interfere with the legibility of the document and which

     will permit complete removal of the CONFIDENTIAL PER

     PROTECTIVE ORDER designation. Documents shall be designated

     CONFIDENTIAL PER PROTECTIVE ORDER prior to, or

     contemporaneously with, the production or disclosure of the

     documents.    Inadvertent or unintentional production of documents

     without prior designation as CONFIDENTIAL PER PROTECTIVE

     ORDER shall be separately addressed.

b.   Deposition or Other Proceeding. In the case of depositions or other

     pre-hearing testimony, designation of the portion of the transcript

     (including exhibits) which contains Covered Information shall be made

     (i) by a statement to such effect on the record during the proceeding in

     which the testimony is received, or (ii) by written notice served on

     counsel of record in this litigation within ten (10) business days after

     the receipt of the official transcript of such proceeding. However,

     before such ten (10) day period expires, all testimony, exhibits and

     transcripts of depositions or other testimony shall be treated as

     CONFIDENTIAL PER PROTECTIVE ORDER material.




                                 3
 Case 1:18-cv-03728-SDG Document 68 Filed 03/29/21 Page 4 of 14




c.   Non-Written Materials.           Any non-written confidential material

     (e.g., videotape, audio tape, computer disk, etc.) that contains Covered

     Information may be designated as such by labeling the outside of such

     non-written   material    designated    as   “CONFIDENTIAL          PER

     PROTECTIVE ORDER.” In the event a receiving party generates any

     “hard copy” transcription or printout from any such designated non-

     written materials, the person who generates such “hard copy”

     transcription shall take reasonable steps to maintain the confidentiality

     of such materials.

4.   Protection of Confidential Materials.

a.   General Protections. Documents designated CONFIDENTIAL PER

     PROTECTIVE ORDER shall not be used or disclosed by the parties or

     their counsel of record or any other persons identified below for any

     purposes whatsoever other than this proceeding, including any appeal

     thereof.

b.   Protection of PHI.

     1)    A HIPAA Covered Entity (as defined in 45 C.F.R. § 160.103)

           may disclose PHI in the course of a judicial proceeding if certain

           “satisfactory assurances” are received. This Qualified Protective


                                  4
 Case 1:18-cv-03728-SDG Document 68 Filed 03/29/21 Page 5 of 14




           Order provides the requisite satisfactory assurances that HIPAA

           requires. See 45 C.F.R. § 164.512(e)(1)(iv).

     2)    To the extent Covered Information includes PHI, the producing

           party may elect to conceal the identity of the subject of the record

           by coding the documents or electronically stored information to

           substitute a non-traceable or non-identifiable numerical or other

           designation for the patient’s name or other identifying

           information, so long as the PHI information provided in regard

           to claims data is sufficient to identity the patients and cross-check

           with claims data obtained from the government.

     3)    PHI in a deposition may be designated by a statement to such

           effect on the record at any time before the end of each day or

           deposition is concluded.

c.   Parties and counsel of record. The parties, their counsel of record,

     and all of their respective officers, directors, paralegals, employees and

     document services vendors may review CONFIDENTIAL PER

     PROTECTIVE ORDER documents and information without the prior

     approval of the opposing party, and without executing an




                                  5
 Case 1:18-cv-03728-SDG Document 68 Filed 03/29/21 Page 6 of 14




     “Acknowledgement of Understanding and Agreement to be Bound”

     (Attachment A).

d.   The Court and its personnel. This Court, its officers (including the

     jury) and supporting personnel, and any other appellate court to which

     an appeal may be taken or in which review is sought, and its officers

     and supporting personnel may review CONFIDENTIAL PER

     PROTECTIVE ORDER documents and information without the prior

     approval of the opposing party, and without executing an

     “Acknowledgment of Understanding and Agreement to be Bound”

     (Attachment A).

e.   Court Reporters. Court reporters, stenographers, and videographers

     transcribing a deposition, conference, hearing, or trial may review

     CONFIDENTIAL PER PROTECTIVE ORDER documents and

     information without the prior approval of the opposing party, and

     without executing “Acknowledgment of Understanding and Agreement

     to be Bound” (Attachment A).

f.   Limited    disclosure    to       nonparties.    Prior   to   disclosing

     CONFIDENTIAL PER PROTECTIVE ORDER documents to those

     persons or entities set forth in paragraphs 4(c), 4(d), and 4(e), Counsel


                                   6
Case 1:18-cv-03728-SDG Document 68 Filed 03/29/21 Page 7 of 14




    for the parties shall inform such persons that CONFIDENTIAL PER

    PROTECTIVE ORDER documents may not be used or disclosed for

    any purposes other than the litigation. Those persons or entities set

    forth in paragraphs 4(c), 4(d), and 4(e), shall not disclose or permit the

    disclosure   of    any    documents      or    information     designated

    CONFIDENTIAL PER PROTECTIVE ORDER to any other person or

    entity except those set forth below, and then only after the person to

    whom disclosure is to be made has executed an “Acknowledgment of

    Understanding and Agreement to be Bound” (Attachment A) that he or

    she has read and understands the terms of this Protective Order and is

    bound by it. Subject to these requirements, the following categories of

    persons may be allowed to review documents which have been

    designated CONFIDENTIAL PER PROTECTIVE ORDER:

    1) Investigators, expert witnesses retained by the parties or their

       counsel of record in connection with the litigation, and other agents

       of the parties acting in connection with this proceeding;

    2) Witnesses and their counsel in preparation for or during depositions,

       Court-mandated conferences or hearings, or the trial of this case,




                                 7
       Case 1:18-cv-03728-SDG Document 68 Filed 03/29/21 Page 8 of 14




                although no copies of CONFIDENTIAL PER PROTECTIVE

                ORDER material shall be retained by such witnesses;

             3) Any other persons upon consent of the producing party or upon

                order of the Court.

      g.     Copies. All copies, duplicates, extracts, summaries or descriptions of

             documents designated as confidential under this Protective Order, or

             any portion of such a document, shall be affixed with the designation

             “CONFIDENTIAL PER PROTECTIVE ORDER” if the phrase does

             not already appear on the copy. They shall then be afforded the full

             protection of this Protective Order.

      5.     Party Use of its Own Documents.           Regardless of a document’s

designation under this Protective Order, a producing party may continue to use and

disclose its own documents in the ordinary course of business as permissible by law.

      6.     Challenging a Designation. Any receiving party who believes that

information designated as Covered Information does not warrant designation as

CONFIDENTIAL PER PROTECTIVE ORDER or would impose an undue burden

on the party’s use of the document in this action must notify the designating party in

writing (including via email). The parties shall first meet and confer in good-faith

to resolve any challenges to designated materials. In the event that such a dispute


                                          8
        Case 1:18-cv-03728-SDG Document 68 Filed 03/29/21 Page 9 of 14




cannot be resolved by such effort, and if the receiving party informs the designating

party, in writing, that it wishes for a judicial determination as to whether certain

specific documents or category of documents (business plans, for example),

identified by Bates number, are or are not confidential, the designating party will,

within ten (10) business days, bring the matter to the Court’s attention for a

determination as to whether the designation is appropriate. If the designating party

files such a motion, the parties shall continue to treat the materials as

CONFIDENTIAL PER PROTECTIVE ORDER pending a ruling by the Court on

such motion. If, however, the designating party does not file such a motion within

the ten (10) business days referenced above, then the disputed information shall

immediately be deemed non-confidential and not subject to this Protective Order.

The burden rests on the designating party to demonstrate that such designation is

proper under the terms of this Protective Order and applicable law. Challenges to

the confidentiality of documents may be made at any time and are not waived by the

failure to raise the challenge at the time of initial disclosure or designation.

      7.     Filing Under Seal.

      a.      In accordance with the Court’s Procedures for Electronic Filing Under

              Seal in Civil Cases, when filing any information or document

              designated as CONFIDENTIAL PER PROTECTIVE ORDER with


                                           9
Case 1:18-cv-03728-SDG Document 68 Filed 03/29/21 Page 10 of 14




      the Court, a party must: (1) file the document sought to be sealed

      electronically as a provisionally sealed filing; and (2) file a motion for

      leave to file under seal.

b.    Any documents (including briefs), tangible things, or information

      designated as CONFIDENTIAL PER PROTECTIVE ORDER that are

      submitted to the Court in support of or in opposition to a motion or

      introduced at a hearing or during trial may retain their protected

      confidential status only by compliance with the Court’s Procedures for

      Electronic Filing Under Seal in Civil Cases.

8.    Treatment on Conclusion of this Proceeding.

a.    Protective Order Remains in Effect. This Protective Order will

      remain in effect after termination of this proceeding.

b.    Return of CONFIDENTIAL PER PROTECTIVE ORDER

      Documents. Within thirty (30) days after the termination of this

      proceeding, all documents treated as confidential under this Protective

      Order, shall be returned to the producing party or nonparty unless: (1)

      the document has been entered as evidence or filed with the Court; or

      (2) the receiving party opts for destruction in lieu of return.

      Notwithstanding the above requirements to return or destroy


                                  10
Case 1:18-cv-03728-SDG Document 68 Filed 03/29/21 Page 11 of 14




      documents, counsel of record may retain attorney work product,

      without limitation. An attorney may use his or her work product in a

      subsequent litigation provided that such use does not disclose

      information designated as CONFIDENTIAL PER PROTECTIVE

      ORDER.

9.   Claiming Privileges and Privilege Logs.

a.   Withholding of documents subject to privileges or other protection

     (including work product).           In accordance with Fed. R. Civ. P.

     26(b)(5)(A),   when     a   party     withholds   information   otherwise

     discoverable by claiming that the information is privileged or subject

     to protection as trial-preparation material or some other applicable

     privilege or protection, the withholding party must:

     (1) expressly make the claim; and

     (2) describe the nature of the documents, communications, or tangible

     things not produced or disclosed—and do so in a manner that, without

     revealing information itself privileged or protected, will enable other

     parties to assess the claim, including a privilege log identifying:




                                  11
Case 1:18-cv-03728-SDG Document 68 Filed 03/29/21 Page 12 of 14




           (a) the Bates number(s) assigned to the document or other

           information or other unique number reference to each document

           on the log;

           (b) the privilege or protection that the party believes justifies

           withholding the document or other information from production;

           (d) the date of the document or other information;

           (e) the nature or type of document or other information (e.g.,

           Word, email, PowerPoint, meeting notes, etc.);

            (f) the author or sender of the document or other information,

           taken from the author or FROM field of the document;

            (g)    all recipients of the document or other information,

           including all data from the TO, CC or BCC field of the

           document; and

           (h) the source of legal advice, e.g., in-house counsel, outside

           counsel, with in-house counsel designated with an asterisk and

           outside counsel designated with a double asterisk.

     The withholding party asserting a privilege or protection from

     production has the burden of establishing the privilege or other

     protection.


                                12
      Case 1:18-cv-03728-SDG Document 68 Filed 03/29/21 Page 13 of 14




            (3) The producing party shall produce a privilege log within fifteen

            (15) business days after the production of documents that contains

            documents that were withheld based on an assertion of privilege.

            (4) Privilege logs shall be produced in an electronic format (i.e. Excel

            format) that allows text searching and sorting. Privilege logs need not

            be produced in native format provided they are produced in a searchable

            and sortable format.

            (5) No privilege log entries shall be required as to communications that

            were or are made (a) subject to joint prosecution or similar agreements;

            (b) solely between parties and their outside counsel; (c) after the date

            of the filing of this matter; or (d) work-product materials generated in

            working directly on this matter.

      10.   Modification and Challenge Permitted. Nothing in this Protective

Order shall prevent any party from seeking modification of this Protective Order or

from objecting to discovery that it believes to be otherwise improper.         This

Protective Order shall not, however, be modified until the parties have been given

notice and an opportunity to be heard on the proposed modification.

      11.   No Ruling on Discoverability or Admissibility. This Protective

Order is entered for the purpose of facilitating discovery and protecting


                                        13
       Case 1:18-cv-03728-SDG Document 68 Filed 03/29/21 Page 14 of 14




confidentiality. Nothing herein shall be construed or presented as a ruling that any

specific document or item of information designated as CONFIDENTIAL PER

PROTECTIVE ORDER by counsel is subject to protection until such time as a

document-specific ruling shall have been made. Nor does this Protective Order

constitute a ruling on the question of whether any particular material is discoverable

or admissible.

       12.    Persons Bound. This Protective Order shall take effect when entered

and shall be binding upon: (1) counsel of record who signed below and their

respective law firms and the U.S. Department of Justice; and (2) the parties to this

litigation.

       13.    Relief from Protective Order. A party or nonparty needing relief

from the provisions of this Protective Order may, if agreement between or among

the parties cannot be reached, seek appropriate relief from the Court upon due notice

to all other parties. This Protective Order is without prejudice to all rights of parties

and nonparties regarding objections as to discovery and admissibility.



                    SO ORDERED this 29th day of March 2021.

                                         ______________________________
                                               Steven D. Grimberg
                                         United States District Court Judge


                                           14
